    Case: 3:08-cv-00158-RAM-RM Document #: 480 Filed: 10/29/20 Page 1 of 4




                        DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,           )
                                    )
                   Plaintiff,       )
                                    )
                   v.               )                  Case No. 3:08-cv-00158
                                    )
THE TERRITORY OF THE VIRGIN ISLANDS )
and the VIRGIN ISLANDS POLICE       )
DEPARTMENT,                         )
                                    )
                   Defendants.      )
                                    )

                                           ORDER
       BEFORE THE COURT is the motion of the Virgin Islands Police Department (“VIPD”)
requesting that the Court “enter an order permitting VIPD to enter into IAPro historical data
dating back to July 2017 which were lost during the 2019 ransomware and virus attacks on
VIPD’s network.” (ECF No. 471.)
       In 2008, the United States of America filed this action against the Territory of the
Virgin Islands and the VIPD pursuant to the Violent Crime Control and Law Enforcement Act
of 1994, 42 U.S.C. § 14141.
       In March 2009, the Court approved the Consent Decree in this matter. (ECF No. 3.) In
the Consent Decree, the VIPD agreed to implement comprehensive reforms to ensure that
the VIPD delivers constitutional, effective policing services that promote public safety and
police integrity. The Consent Decree requires a complete review and update of VIPD’s use of
force policies, training, and practices, as well as the implementation of internal and external
systems of accountability that will ensure the sustainability of critical reforms.
       In particular, Consent Decree Paragraphs 59 through 68 require the implementation
of a risk management system intended to promote civil rights and best police practices,
manage risk and liability, and evaluate the performance of all VIPD officers through the
storage and analysis of various data regarding uses of force and citizen complaints. Pursuant
to Paragraph 65, the VIPD must maintain “all personally identifiable information about an
officer included in the risk management system during the officer’s employment with the
    Case: 3:08-cv-00158-RAM-RM Document #: 480 Filed: 10/29/20 Page 2 of 4
USA v. VIPD, et al.
Case. No. 3:08-cv-00158
Order
Page 2 of 4

VIPD for at least five years.” See Consent Decree at 15, ECF No. 3. Additionally, “[i]nformation
necessary for aggregate statistical analysis will be maintained indefinitely in the risk
management system.” Id.
        To meet the requirements of Consent Decree Paragraphs 59 through 68, the VIPD has
been using IAPro, a risk management software package, since 2010. The VIPD also maintains
hard-copy paper records of the data uploaded into IAPro.
        Recently, VIPD lost electronic access to years of historical data stored in IAPro due to
an April 2019 ransomware attack and July 2019 virus that infected the VIPD’s computer
network. Since that time, the VIPD has reinstalled IAPro and has been re-uploading the
historical data that was lost, beginning with the most recent historical data. To date, the VIPD
has uploaded all historical data from 2018 to the present and is currently working on re-
entering data from 2017.
        On September 23, 2020, the VIPD filed a motion requesting that the Court “enter an
order permitting VIPD to enter into IAPro historical data dating back to July 2017 which
were lost during the 2019 ransomware and virus attacks on VIPD’s network.” (ECF No. 471.)
On October 5, 2020, the United States filed a response indicating that it does not oppose the
VIPD’s motion. (ECF No. 475.)
        The Court construes the VIPD’s request as a motion to modify the Consent Decree to
temporarily excuse the VIPD from the five-year data retention requirement of Paragraph 65.
Indeed, the VIPD argues that (1) “requiring VIPD to re-enter data prior to July 2017 into
IAPro would be too time-intensive and burdensome,” ECF No. 471 at 3; (2) “restoring an
electronic database of historical records dating back to July of 2017, while simultaneously
inputting new contemporaneous records, is sufficient to satisfy the intent of Paragraph 59 to
‘promote civil rights and best police practices, to manage risk and liability and to evaluate
the performance of VIPD officers across all ranks, units and shifts,’” id. at 3-4; (3) “the
purpose and spirit behind Paragraph 65’s requirement of maintaining personally
identifiable information regarding each VIPD officer for at least a period of five years can still
largely be achieved with a combination of electronic and paper records,” id. at 4 (quotations
marks omitted); and (4) the VIPD will still allow “to efficiently and adequately conduct data
    Case: 3:08-cv-00158-RAM-RM Document #: 480 Filed: 10/29/20 Page 3 of 4
USA v. VIPD, et al.
Case. No. 3:08-cv-00158
Order
Page 3 of 4

analysis, identify patterns and trends and evaluate the activity of VIPD’s personnel over a
reasonable period of time,” id.
        In Rufo v. Inmates of the Suffolk County Jail, 502 U.S. 367 (1992), the Supreme Court
formulated a two-step process to determine whether a consent decree in an institutional
reform litigation case should be modified and the extent of any such modification. See 502
U.S. at 383. Under the Rufo approach, “a party seeking modification of a consent decree bears
the burden of establishing that a significant change in circumstances warrants revision of
the decree." Id. When attempting to show the requisite change in circumstances, however,
the party seeking modification ordinarily cannot rely “upon events that actually were
anticipated at the time it entered into a decree.” Id. at 385. If the moving party can meet its
initial burden, the court may modify the decree if the modification is “suitably tailored to the
changed circumstance.” Id. at 383. The modification "must not create or perpetuate a
constitutional violation"; it "should not strive to rewrite a consent order so that it conforms
to the constitutional floor"; and a court should not try to modify a consent order except to
make those revisions that equity requires, given the change in circumstances. Id. at 391.
        Here, the VIPD effectively seeks to modify Paragraph 65 of the Consent Decree to
excuse the VIPD from the requirement to maintain any data dated prior to July 2017 in its
electronic risk management system, IAPro. The Court is convinced that the cyberattacks
experienced by the VIPD in April and July of 2019 constitute an unanticipated, significant
change in circumstances relating to the Consent Decree’s requirements for data retention in
its electronic risk management system. Moreover, given that (1) the VIPD maintains hard
copy records of historical data and continues to upload current data into the risk
management system, and (2) the entry of historical data lost due to the 2019 cyberattacks is
significantly time-consuming and costly, the Court is persuaded that modifying Paragraph
65 of the Consent Decree to excuse the VIPD from the requirement to maintain any data
dated prior to July 2017 in its electronic risk management system is suitably, and equitably,
tailored to the changed circumstances in this matter. Indeed, the modification requested by
the VIPD, which the United States does not oppose, will excuse the VIPD from the original
five-year data retention requirement specified in Paragraph 65 only temporarily—by
    Case: 3:08-cv-00158-RAM-RM Document #: 480 Filed: 10/29/20 Page 4 of 4
USA v. VIPD, et al.
Case. No. 3:08-cv-00158
Order
Page 4 of 4

continuing to upload current data, the VIPD will have an electronic database containing at
least five years of data by July 2022. The Court agrees with the parties that, in the interim,
the retention of a combination of electronic and hard copy records satisfies the spirit and
intent of the Consent Decree and will still allow the VIPD to utilize its risk management
system in a manner that promotes civil rights and best police practices, manages risk and
liability, and evaluates the performance of all VIPD officers.
        The premises considered, it is hereby
        ORDERED that the motion of the VIPD, ECF No. 471, is GRANTED; and it is further
        ORDERED that Paragraph 65 of the Consent Decree is MODIFIED to contain the
following language at the end of that paragraph:
        Notwithstanding the foregoing, the VIPD shall not be required to upload any
        data dated prior to July 2017 into its electronic risk management system. Such
        data shall continue to be retained in hard copy form consistent with the
        foregoing requirements of this paragraph.




Date: October 29, 2020                                           /s/ Robert A. Molloy________
                                                                 ROBERT A. MOLLOY
                                                                 District Judge
